DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statements (IDS) submitted on 05/05/2020 and 07/24/2020 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno (US 2017/0341759).
Regarding claim 1, Bruno discloses an environmental control system (refer to Fig. 1) for providing a conditioned medium to one or more loads of an aircraft comprising: 
a compressing device including:
a compressor (112);
a turbine (113) operably coupled to the compressor (112), the turbine being arranged downstream from the compressor relative to a flow of first medium (F2, by means of V2); and
at least one power turbine (114) operably coupled to the compressor (112), wherein the at least one power turbine (114) is configured to receive a flow of a second medium (F3), and the flow of second medium (F3) includes a cabin discharge air (refer to par. 49, lines 3-5).

Regarding claim 2, Bruno meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno discloses wherein only the first medium (F2) is provided to the one or more loads (102) of the aircraft (through line including M2).

Regarding claim 3, Bruno meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno discloses wherein the first medium (F2) is fresh outside air (refer to par. 48, line 5).

Regarding claim 9, Bruno meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno discloses a ram air circuit (refer to the first sentence of par. 52) including a ram air duct (105) having at least one heat exchanger (106) positioned therein.

Regarding claim 10, Bruno meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno discloses wherein the power turbine (114) is operable to receive the flow of second medium (F3) from an outflow heat exchanger (108).

Regarding claims 11-13, Bruno meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno discloses wherein the environmental control system is operable in a plurality of modes including a first mode and a second mode, wherein the environmental control system is operable in the first mode when the    aircraft is in a ground and/or low altitude flight condition, and wherein the environmental control system is operable in the second mode when the aircraft is in a high altitude flight condition (refer to par. 62, lines 11-17).

Regarding claim 14, Bruno meets the claim limitations as disclosed above in the rejection of claim 11. Further, Bruno discloses a valve (V1) operable to control a supply of the second medium (F2) to the environmental control system.

Regarding claim 15, Bruno meets the claim limitations as disclosed above in the rejection of claim 14. Further, Bruno discloses wherein the valve is open when the environmental control system is operating in the second mode (refer to par. 67, lines 1-2 and 12-16, wherein in the second mode the valve V1 is opened towards the mixing point M2 as can be seen from Fig. 1) and the valve is closed when the environmental control system is operating in the first mode (refer to par. 65, lines 16-18, wherein the valve is closed towards the mixing point).

Regarding claim 16, Bruno meets the claim limitations as disclosed above in the rejection of claim 1. Further, Bruno discloses wherein the environmental control system further comprises a bypass valve (V1) arranged upstream from the turbine (113) relative to the flow of the first medium (F2).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763